DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment / Arguments
The response, filed 03/14/2022, has been entered. Claim 13 is cancelled. Claims 1-12 and 14-20 are pending. The previous 112 rejection of claim 13 is withdrawn due to claim cancellation. Applicant’s arguments regarding claims 1-12 and 14-20 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7 it appears that “communicating the remaining dosing events” should read “communicating the number of remaining dosing events”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 20170328761 A1, prior art of record) in view of Hepburn et al. (GB 2383845 A) and Pau (US 20160286993 A1).Regarding claim 1:Schwartz teaches (e.g. FIGS. 1-2, 4-5, and 9) a consumable level monitoring system for association with a solid content-filled consumable, comprising:
a sensing module (102 / 202a + 202b, etc. / 404a + 404b, etc. / 506a + 506b, etc. / 904) embedded in a label (102 / 200 / 402 / 502 / 902) associated with the consumable suitable to sense the consumable level;
a processing module ([0024], [0039]) to receive the sensed consumable level; and
a display ([0039]) capable of communicating the consumable level to a user
Schwartz fails to teach:
converting the sensed consumable level to a number of remaining dosing events
communicating the remaining dosing events to the user
a visual indicator (in addition to the claimed display) suitable to receive the consumable level from the sensing module, and for communicating the consumable level to the userHepburn teaches:
converting the consumable level to a number of remaining dosing events and communicating the remaining dosing events to the user (page 7, lines 24-29)
Pau teaches:
a visual indicator (in addition to the display) suitable to receive the consumable level from the sensing module, and for communicating the consumable level to the user (e.g. [0130])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the visual indicator of Pau in the device of Schwartz to allow for more ways to communicate the consumable level/volume to the user. Schwartz teaches a display for communicating the data to the user. Pau teaches that, in addition to a display, other indicators may be used such as light emitting devices. This allows the user to quickly and easily see the content level in multiple ways (e.g. via a display or via light emitting devices on the container).
Regarding claim 3:Schwartz, Hepburn, and Pau teach all the limitations of claim 1, as mentioned above.Schwartz also teaches
wherein the sensing module is passive ([0020])
Regarding claim 5:Schwartz, Hepburn, and Pau teach all the limitations of claim 1, as mentioned above.Schwartz also teaches (e.g. FIGS. 2, 4-5, and 11):
wherein the sensing module (202a + 202b, etc. / 404a + 404b, etc. / 506a + 506b, etc. / 1102a + 1102b, etc.) is on an outside aspect of the label (200 / 402 / 502)
Regarding claim 6:Schwartz, Hepburn, and Pau teach all the limitations of claim 5, as mentioned above.Schwartz also teaches (e.g. FIG. 11):
wherein the label further comprises an electronic communication module (1108)
Regarding claim 19:Schwartz, Hepburn, and Pau teach all the limitations of claim 1, as mentioned above.Schwart also teaches:
wherein the communication to the user comprises a display over at least one network ([0039])

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 20170328761 A1, prior art of record) in view of Hepburn et al. (GB 2383845 A) and Pau (US 20160286993 A1) and further in view of Lyall (US 20080036615 A1, prior art of record).Regarding claim 2:Schwartz, Hepburn, and Pau teach all the limitations of claim 1, as mentioned above.Schwartz fails to explicitly teach:
wherein the visual indicator is a color changing indicatorLyall teaches:
wherein the visual indicator is a color changing indicator ([0045]-[0047], [0050])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the color changing indication of Lyall in the device of Schwartz to yield a more quickly and easily recognizable indication of fill level.

Claims 4, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 20170328761 A1, prior art of record) in view of Hepburn et al. (GB 2383845 A) and Pau (US 20160286993 A1) and further in view of Park (KR 20100009743 A, prior art of record - all citations are to the previously provided English translation).Regarding claim 4:Schwartz, Hepburn, and Pau teach all the limitations of claim 1, as mentioned above.Schwartz fails to teach:
wherein the sensing module is activePark teaches
wherein the sensing module (e.g. sensors 26) is active (light is actively generated by 24 which is detected by sensors 26 - e.g. page 4, second to last paragraph)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use active sensing, as taught by Park, in the device of Schwartz as it is an art-recognized equivalent means for level sensing.
Regarding claim 8:Schwartz, Hepburn, and Pau teach all the limitations of claim 1, as mentioned above.Schwartz fails to teach:
wherein the sensing module comprises a plurality of sensors at various volume levels of the content-filled consumablePark teaches (FIG.3):
wherein the sensing module comprises a plurality of sensors (the plurality of elements 26) at various volume levels of the content-filled consumable
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of individual sensors, as taught by Park, in the device of Schwartz as it is an art-recognized equivalent means for level sensing.
Regarding claim 9:Schwartz, Hepburn, Pau, and Park teach all the limitations of claim 8, as mentioned above.Schwartz fails to teach
wherein the plurality of sensors comprise a plurality of photo conductive material sensorsPark teaches (FIG. 3):
wherein the plurality of sensors (sensors 26) comprise a plurality of photo conductive material sensors (e.g. page 4, second to last paragraph)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use photo sensors, as taught by Park, in the device of Schwartz as it is an art-recognized equivalent means for level sensing.
Regarding claim 10:Schwartz, Hepburn, Pau, and Park teach all the limitations of claim 8, as mentioned above.Schwartz fails to teach:
wherein the plurality of sensors comprise photoresistorsPark teaches (FIG. 3):
wherein the plurality of sensors (sensors 26) comprise photoresistors (e.g. page 4, second to last paragraph)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use photo sensors, as taught by Park, in the device of Schwartz as it is an art-recognized equivalent means for level sensing.
Regarding claim 12:Schwartz, Hepburn, Pau, and Park teach all the limitations of claim 8, as mentioned above.As combined in the claim 8 rejection above, Schwartz and Park teach
wherein the plurality of sensors comprise sensors selected from one of infrared, ultrasound, proximity (Schwartz - 202a + 202b, etc. / 404a + 404b, etc. / 506a + 506b, etc. / 1102a + 1102b, etc.), light (Park - e.g. page 4, second to last paragraph), derivative, weight, sound and resistance sensors

Claims 7, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 20170328761 A1, prior art of record) in view of Hepburn et al. (GB 2383845 A) and Pau (US 20160286993 A1) and further in view of Aji (US 20170278059 A1, prior art of record).Regarding claim 7:Schwartz, Hepburn, and Pau teach all the limitations of claim 6, as mentioned above.Schwartz fails to teach:
wherein the communication module comprises a processorAji teaches (FIG. 4A):
wherein the communication module comprises a processor (416 - [0047], [0054]-[0055])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a processor in the label, as taught by Aji, in the device of Schwartz to obviate the need for the reader of Schwartz. By using the on-label processor and communication module of Aji, the data may be transmitted without the need for a separate reader. One of ordinary skill in the art would recognize the advantages and disadvantages of each approach (e.g. the structure of Aji obviates 
Regarding claim 11:Schwartz, Hepburn, and Pau teach all the limitations of claim 1, as mentioned above.Schwartz fails to teach:
wherein the label is networkedAji teaches:
wherein the label is networked ([0022])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to network the label, as taught by Aji, in the device of Schwartz to obviate the need for the reader of Schwartz and/or to facilitate various forms of data transmission, networking, and connectivity, as set forth in [0022] of Aji.
Regarding claim 18:Schwartz, Hepburn, and Pau teach all the limitations of claim 1, as mentioned above.Schwartz fails to teach:
a power module for powering at least the sensing moduleAji teaches (FIG. 4A):
a power module (404) for powering at least the sensing module (e.g. 414)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a power module, as taught by Aji, in the device of Schwartz to obviate the need for the reader of Schwartz. By using the on-label power module, processor, and communication module of Aji, the data may be 
Regarding claim 20:Schwartz, Hepburn, and Pau teach all the limitations of claim 1, as mentioned above.Schwartz fails to teach:
wherein the sensing module comprises firmware for converting signals associated with the content levelAji teaches:
wherein the sensing module comprises firmware for converting signals associated with the content level (e.g. [0054], [0058])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use firmware for converting signals, as taught by Aji, in the device of Schwartz to obviate the need for the reader of Schwartz. By using the on-label power module, processor/firmware, and communication module of Aji, the data may be transmitted without the need for a separate reader. One of ordinary skill in the art would recognize the advantages and disadvantages of each approach (e.g. the structure of Aji obviates the need for a separate reader however the structure of Schwartz obviates the need for a power supply on the label).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 20170328761 A1, prior art of record) in view of Hepburn et al. (GB Schwartz, Hepburn, and Pau teach all the limitations of claim 1, as mentioned above.Schwartz fails to teach:
a dispensing base for electrical association with the labelPoulain teaches:
a dispensing base for electrical association with the label (FIG. 1 - 106 and 108; [0020], [0023])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dispenser, as taught by Poulain, in the device of Schwartz to allow for precise, automated metering of a desired amount of a material from the container.
Regarding claim 15:Schwartz, Hepburn, Pau, and Poulain teach all the limitations of claim 14, as mentioned above.As combined in the claim 14 rejection above Schwartz and Poulain teach:
wherein the sensing module is, in part, in the dispensing base (Poulain - FIG. 1), and, in part, in the label (Schwartz - FIGS. 1-2, 4-5, and 9; sensing module e.g. 102 / 202a + 202b, etc. / 404a + 404b, etc. / 506a + 506b, etc. / 904; label e.g. 102 / 200 / 402 / 502 / 902)
Regarding claim 16:Schwartz, Hepburn, Pau, and Poulain teach all the limitations of claim 14, as As combined in the claim 14 rejection above Poulain teaches (FIG. 1):
wherein the dispensing base includes a dispenser (e.g. 106) in physical communication with the solid content (104) and capable of dispensing the content from the consumable to modify the content level [0020], [0023]
Regarding claim 17:Schwartz, Hepburn, Pau, and Poulain teach all the limitations of claim 16, as mentioned above.As combined in the claim 14 rejection above Poulain teaches (FIG. 1):
wherein the dispenser comprises one of a crank, a spout, or a spigot (e.g. outlet of 102 / outlet of 106)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856